Name: Commission Regulation (EEC) No 3966/89 of 20 December 1989 fixing, for the 1990 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 385/28 Official Journal of the European Communities 30. 12. 89 COMMISSION REGULATION (EEC) No 3966/89 of 20 December 1989 fixing, for the 1990 fishing year, the annual import quotas for the products subject to the rules for the application by Spain and Portugal of quantitative restrictions on fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 360/86 of 17 February 1986 laying down rules for the application by Spain and Portugal of quantitative restrictions on fishery products ('), as amended by Regulation (EEC) No 4064/86 (2), and in particular Article 2 thereof, Whereas Article 2 of Regulation (EEC) No 360/86 provides, in respect of a number of fishery products imported into Spain and Portugal from third countries, for fixing, in accordance with a specific method, of annual import quotas divided into four quarterly instalments ; Whereas, for the application of Regulation (EEC) No 360/86, the quotas in question for the 1990 fishing year should be fixed for each of the new Member States and for each product concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 For each of the fishery products imported into Spain and Portugal, the annual import quotas and their division into four quarterly instalments including any quantities that may be allocated to third countries pursuant to Article 6 of Regulation (EEC) No 360/86 are hereby fixed for the 1990 fishery year as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 20 December 1989. For the Commission Manuel MARlN Vice-President ( «) OJ No L 43, 20. 2 . 1986, p. 8 . 2 Oj No L 371 , 31 . 12. 1986, p . 9 . 30 . 12. 89 Official Journal of the European Communities No L 385/29 ANNEX Annual quotas of imports from third countries and quarterly instalments of Article 2 of Regulation (EEC) No 360/86 A. Concerning Spain (tonnes) CN code Description Annual quota of importation Quarterly instalments 1 2 3 4 0302 50 10 ex 0302 50 90 0302 69 35 ex 0304 10 98 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 7 000 2 940 1 960 1 050 1 050 0302 69 55 ex 0304 10 98 Anchovies (Engraulis spp.), fresh or chilled 6 000 1 500 1 500 1 500 1 500 ex 0302 69 65 ex 0304 10 98 Hake of the genus Merluccius, fresh or chilled 7 000 2 000 1 500 1 000 2 500 0302 69 85 0303 79 83 Blue whiting (Micromesistius poutassou or Gadus poutassou) fresh, chilled or frozen 1400 350 350 350 350 ex 0302 69 95 ex 0304 10 98 Horse mackerel (Trachurus trachurus) fresh or chilled 50 12 13 12 13 0303 78 10 0304 90 47 Hake of the genus Merluccius, frozen 34 000 8 500 8 500 8 500 8 500 ex 0304 10 31 Fillets of certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreogadus saida, fresh or chilled 3 000 750 750 750 750 0304 20 57 Fillets of hake of the genus Merluccius, frozen 11 000 2 750 2 750 2 750 2 750 ex 0305 62 00 0305 69 10 Certain species of cod (Gadus morhua, Gadus ogac) and fish of the species Boreocadus saida, non-dried, salted or in brine 20 500 9 225 3 045 3 045 5 185 ex 0306 24 90 Spinous spider crab, live 1 000 250 250 250 250 ex 0307 91 00 Venus clams, live, fresh or chilled 20 000 2 645 5315 2 645 9 395 B. Concerning Portugal (tonnes) CN code Description Annual quota of importation Quarterly instalments 1 2 3 4 0306 13 90 Other shrimps, frozen 1 000 305 370 185 140